ORDER
PER CURIAM.
Family Snacks, Inc. d/b/a Guy’s Foods (Employer) appeals from the Labor and Industrial Relations Commission’s (Commission) award of unemployment benefits to Sheryl Crader (Employee).
We have reviewed the brief of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The Commission’s award is supported by substantial and competent evidence on the whole record. An extended opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).